Title: Commission from the Continental Congress, 19 June 1775
From: Continental Congress
To: Washington, George



[Philadelphia, 19 June 1775]

In Congress
The delegates of the United Colonies of New-hampshire, Massachusetts bay, Rhode-island, Connecticut, New-York, New-Jersey,

Pennsylvania, New Castle Kent & Sussex on Delaware, Maryland, Virginia, North Carolina & South Carolina
To George Washington Esquire
We reposing especial trust and confidence in your patriotism, conduct and fidelity Do by these presents constitute and appoint you to be General and Commander in chief of the army of the United Colonies and of all the forces raised or to be raised by them and of all others who shall voluntarily offer their service and join the said army for the defence of American Liberty and for repelling every hostile invasion thereof And you are hereby vested with full power and authority to act as you shall think for the good and Welfare of the service.
And we do hereby strictly charge and require all officers and soldiers under your command to be obedient to your orders & diligent in the exercise of their several dut⟨ies.⟩ And we do also enjoin and require you to be careful in executing the great trust reposed in you, by causing strict discipline and order to be observed in th⟨e⟩ army and that the soldiers are duly exercised an⟨d⟩ provided with all convenient necessaries.
And you are to regulate your conduct in every respect by the rules and discipline of war (as herewith given you) and punctually to observe and foll⟨ow⟩ such orders and directions from time to time as you shall receive from this or a future Congress of the said United Colonies or a committee of Congress for that purpose appointed.
This Commission to continue inforce until revoked by this or a future Congress.

By order of the Congress
John Hancock President
Dated Philadelphia June 19th 1775.
 Attest Chas Thomson secy

